Dismiss and Opinion Filed March 4, 2014




                                             S    In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                          No. 05-13-00985-CV

                          MARIA E. ALCANTARA, Appellant
                                       V.
         AH4R-TX, LLC, A DELAWARE LIMITED LIABILITY COMPANY, Appellee

                                 On Appeal from the County Court at Law
                                         Rockwall County, Texas
                                     Trial Court Cause No. C113-058

                                   MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Lang-Miers and Brown
                                   Opinion by Chief Justice Wright
       Since filing her notice of appeal and affidavit of indigence in July 2012, appellant has taken no

action in this appeal. She failed to appear on two separate dates for hearings scheduled on the court

reporter’s contest to her affidavit of indigence, resulting in the contest being sustained and the affidavit

denied by the trial court. She also failed to respond to our February 5, 2014 letter cautioning her that,

unless she paid the $175 appellate filing fee and the fee for the clerk’s record by February 20, 2014,

her appeal would be dismissed. See TEX. R. APP. P. 37.3(b), 42.3(b),(c). Accordingly, based on

appellant’s failure to prosecute and comply with our directives, we dismiss the appeal. See TEX. R.

APP. P. 37.3(b), 42.3(b),(c).


                                                           /Carolyn Wright/
  130985F.P05                                              CAROLYN WRIGHT
                                                           CHIEF JUSTICE
                                      S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    JUDGMENT

MARIA E. ALCANTARA, Appellant                   On Appeal from the County Court at Law,
                                                Rockwall County, Texas
No. 05-13-00985-CV       V.                     Trial Court Cause No. C113-058.
                                                Opinion delivered by Chief Justice Wright.
AH4R-TX, LLC, A DELAWARE LIMITED                Justices Lang-Miers and Brown participating.
LIABILITY COMPANY, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal.
        We ORDER that appellee AH4R-TX, LLC, a Delaware Limited Liability Company, recover
its costs, if any, of this appeal from appellant Maria E. Alcantara.


Judgment entered March 4, 2014




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                        –2–